Citation Nr: 1140597	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-14 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1968 to August 1972.  He also served for a number of years thereafter in the United States Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

As developed below, this matter was characterized variously as concerning a low back condition with degenerative disc disease (DDD) of lumbar spine, DDD of lumbar spine, chronic lumbosacral strain, and lumbosacral strain.  It has been recharacterized as indicated above for the sake of simplicity.

The issue of entitlement to an effective date earlier than March 24, 2005, for the grant of service connection and assignment of an initial 10 percent evaluation for a lumbar spine disability is raised in the Veteran's statement dated in April 2009.  As this issue has not been adjudicated by the RO/agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it.  It therefore is referred to the RO/AOJ for appropriate action.  Of note in this regard is Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

At issue is whether the Veteran's lumbar spine disability is more severe than contemplated by an initial 10 percent evaluation.  As noted in the introduction, however, the issue of entitlement to an effective date earlier than March 24, 2005, for the grant of service connection and assignment of an initial 10 percent evaluation for this disability is referred to the RO/AOJ for initial adjudication.  In other words, the date upon which the initial 10 percent evaluation began has yet to be conclusively determined.

A decision regarding the commencement date for the lumbar spine disability's initial 10 percent evaluation must be made before a decision regarding whether this evaluation or a higher evaluation most accurately reflects the severity of the disability to ensure that the entire time period during which the evaluation applies is considered.  The Board thus finds the issue of entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability to be "inextricably intertwined" with the issue of entitlement to an effective date earlier than March 24, 2005, for the grant of service connection and assignment of an initial 10 percent evaluation for a lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that issues are considered "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue).

The appropriate remedy where there is an issue on appeal "inextricably intertwined" with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Id.  Accordingly, adjudication of entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability is deferred until entitlement to an effective date earlier than March 24, 2005, for the grant of service connection and assignment of an initial 10 percent evaluation for a lumbar spine disability is adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Following adjudication of the issue of entitlement to an effective date earlier than March 24, 2005, for the grant of service connection and assignment of an initial 10 percent evaluation for a lumbar spine disability, review the claims file and undertake any development indicated regarding the issue of entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

2.  Then readjudicate the issue of entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability.  If the benefit sought is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


